I respectfully dissent. The gist of the offense of obstructing justice focuses upon an actor's conduct and its effect,
regardless of whether the "act" complained of involves speech. Thus, the distinction between true oral statements and false oral statements is not determinative of the issue at hand.
The conduct which is precluded by R.C. 2921.31(A) is purposely hampering an official in the performance of his lawful duty. That one may accomplish such an unauthorized hindrance by true statements, as well as by false ones, can be seen by the following example. Assume that a police officer is investigating a car accident involving severe personal injuries at a busy intersection. An individual approaches the officer and informs her that "I've just witnessed a teenager *Page 671 
shoplift a candy bar from the Quick Stop gas mart next door." This is, in fact, a true statement. The officer then asks the shoplifting witness to wait until she has administered first aid to accident victims, but the citizen insists upon talking to the officer because "the kid is getting away!" Again, a true statement. Despite repeated admonishments from the officer, the citizen becomes more and more agitated and insistent to the point that the officer cannot administer first aid. Assuming themens rea element of purposefulness has been satisfied, as has been done in the case before us, has the citizen violated R.C.2921.31(A)?
Clearly, proper focus in this case is on Smith's conduct and its effect. It matters little whether the conduct is verbal or nonverbal, true or untrue, for the appellant has not raised a First Amendment issue in his assignments of error.
Under the standard set forth in State v. Jenks (1991),61 Ohio St. 3d 259, 273, 574 N.E.2d 492, 503, and construing the evidence in a light most favorable to the prosecution, I believe a reasonable mind could conclude that appellant's boisterous speech was an act within the meaning of the statute because it prevented the officer from completing his investigation of the fight. Therefore, I would affirm.